United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40373
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VALANE MARIE ACEVEDO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 6:04-CR-83-ALL
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges

PER CURIAM:*

     Valane Marie Acevedo appeals from a guilty-plea conviction

for transporting an unlawful alien within the United States.         See

8 U.S.C. §§ 1324(a)(1)(A)(ii), (v)(II), (B)(ii).   Acevedo argues

that the district court impermissibly delegated its authority to

the probation officer to determine whether and to what extent

Acevedo should participate in a drug treatment program.

     Acevedo concedes that she did not raise an objection to this

condition of supervised release; therefore the issue is reviewed


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40373
                                -2-

for plain error.   See United States v. Vega, 332 F.3d 849, 852

n.3 (5th Cir. 2003).   Acevedo has failed to provide binding

authority demonstrating that the delegation was obvious error

that affected her substantial rights.     Accordingly, she cannot

demonstrate the requisite elements of plain error.     See United

States v. Calverly, 37 F.3d 160, 164 (5th Cir. 1994)(en banc).

     AFFIRMED.